DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
	The Amendment filed on 03 December 2021 has been entered; claims 23-33 remain pending. 

Response to Arguments
Applicant's arguments, see Pages 4-6 of the Remarks, filed 03 December 2021, regarding the 103 rejection of the claims over Kobayashi have been fully considered but they are not persuasive. Applicant argues that the structure taught by Kobayashi is totally different from the claimed invention; however, the Examiner does not agree as the structure disclosed by Kobayashi was claimed as a pertinent embodiment of the instant invention and is discussed and exemplified (Compound 1) in the Specification (see Paragraphs [0036, 0055, 0056, 0063]), wherein Compound 1 appears to possess desirable gelling properties.  Furthermore, no criticality in alkyl group for R1 and R2 is exhibited and appears from comparing Compounds 1, 2, and 3 (Tables 2-5).  As now claimed, the difference is that Kobayashi’s compound has hydrogens in the location of the “R” group of product compound of the reaction on the bottom of Page 6 of the Remarks. 
Applicant argues that there is criticality associated with “R” being embodied as an alkyl group, but does not provide evidence or further rationale.  Even if the desired properties were associated with the claimed structures in relation to specific application, the Examiner submits that the gel of claim 23 is not limited to any particular method of use. 
Applicant argues at the top of Page 7 of the Remarks that the reaction proceeds similarly for benzaldehyde, acetophenone, and phenyl ethyl ketone, but that the reactions with xylitol with 
Applicant states that the purpose of the gels of the invention is to participate in oil/water separations, and that Kobayashi is not directed to different petroleum fractions/crude oil in water. The Examiner reiterates that the instantly claimed gel is not limited to such an application, nor even are method of use claims 29 and 30. 
Lastly, the compound of Kobayashi is used for the same purpose the compound of recited Formula I (collecting and gelling organic material spilled on water: see Kobayashi Page 1, lines 1-10), so optimization of the structure toward other related structural homologues could have led one of skill in the art to a compound where R1 and R2 = methyl or ethyl.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (GB Patent # 2113196A) in view of Murai et al. (U.S. Patent # 4429140) as evidenced by Kimura et al. (Theoret. Chim. Acta, 1965, 3, 164-173), hereinafter, “Kobayashi”, “Murai”, and “Kimura”. 
With respect to claims 23-31, Kobayashi discloses a compound as consistent with Formula I, with the exception being that both R1 and R2 = H in Kobayashi, and claim 23 requires that R1 and R2 are C1 to C6 alkyl (see Page 1, lines 36-42), and a method of preparing a gel comprising benzylidene xylitol with fuel oil contained within seawater (Page 5, lines 4-30), wherein the benzylidene xylitol is added as a composition with N,N-dimethylacetamide and cyclohexanone (hydrocarbon/organic solvent) (see Example 1 on the bottom of Page 5) to obtain a gel (Page 5, lines 22-30) in which fuel oil (“hydrocarbon”) “spilled” in the seawater is contained (Page 5, lines 7-11, 22-26).  The contained fuel oil hydrocarbon is also considered to be the solvent that is “reclaimed” as in Claim 30. 
Although the reference fails to incorporate a R1 and R2 of C1 to C6 alkyl, amounting to a difference in one to six carbons for R1 and R2, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed benzylidene xylitol compound with additional alkyl group as recited for R1 and R2. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Additionally, the Examiner notes that Formula I originally included the compound of Kobayashi (see original claim 1 and Paragraph [0022]) and is exemplified as an invention embodiment (Compound 1) having desirable gelling properties (see Paragraphs [0036, 0055, 0056, 0063]); therefore, the structure taught by Kobayashi is disclosed as being a pertinent embodiment in the Specification.  The Examiner submits that there does not appear to be any criticality associated with R1 and R2 being, say a methyl group or C1 alkyl, as opposed to a hydrogen.  The Examiner also notes that the compound of Kobayashi is used for the same purpose the compound of recited Formula I, so optimization of the structure toward other related structural homologues could have led one of skill in the art to a compound where R1 and R2 = methyl.  
In support of the above obviousness analysis, the Examiner points to Murai, in which is disclosed that benzylidene xylitol and related compounds are prepared by reacting xylitol with a substituted or unsubstituted benzaldehydes, or alkyl acetal derivatives thereof, in the presence of an acid catalyst, a hydrophobic organic solvent and a water-soluble organic polar solvent (Column 2, lines 50-63).  From the formula in Column 1 and discussion in Column 3, lines 15-39, it is clear what portions of the benzylidene xylitol come from the benzaldehyde and their alkyl acetal derivatives (including the –H of the aldehyde group), and which come from the xylitol.  Column 3 discloses various substituted benzaldehydes and alkyl acetal derivatives, and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the ordinary artisan to consult the relevant art to determine which reactants to use to form the benzylidene xylitol disclosed by Kobayashi. Using benzaldehyde’s close structural analog acetophenone would yield a structure according to Formula 1 when R1 and R2 are C1 alkyl.  The same analysis is similarly applied for claim 32, wherein R1 and R2 = C2 alkyl, regarding claim 32. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (GB Patent # 2113196A) in view of Murai et al. (U.S. Patent # 4429140) as evidenced by Kimura et al. (Theoret. Chim. Acta, 1965, 3, 164-173) and Fuel Oils, 3. Chemical and Physical Information, Pages 105 to 109, accessed online on 29 July 2021 at https://www.atsdr.cdc.gov/toxprofiles/tp75-c3.pdf, hereinafter, “Kobayashi”, “Murai”, “Kimura”, and “Fuel Oils”.
With respect to claim 33, Kobayashi discloses fuel oil and does not specifically disclose the recited organic solvents; however, Fuel Oils discloses that fuel oils comprise hydrocarbons consistent with dodecane and hexadecane, as well as aromatic hydrocarbons including benzene (Page 105, lines 8-13).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. 11,059,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        29 December 2021